Explanatory Comment

         Current Rule 211, if read literally, confers on a party the right to argue any motion

before the trial court. However, the Superior Court and the Commonwealth Court have

both held that any right to oral argument conferred by Rule 211 is only a qualified right

subject to judicial discretion. See Gerace v. Holmes Protection of Philadelphia, 516

A.2d 354 (Pa. Super. 1986); City of Philadelphia v. Kenny, 369 A.2d 1343 (Pa. Cmwlth.

1977).     To remedy any confusion between the text of the rule and actual practice

supported by appellate precedent, Rule 211 has been amended to provide that a party

has the right to request oral argument, and gives discretion to the trial court to require

oral argument, whether requested or not, or to dispose of any motion without oral

argument.


                                                          By the Civil Procedural
                                                          Rules Committee

                                                          Peter J. Hoffman
                                                          Chair